      Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 1 of 18. PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

STEVEN CONLEY,                               )
c/o Malik Law                                ) CASE NO.:
8437 Mayfield Road, Suite #101               )
Chesterland, OH 45202                        )
                                             ) JUDGE:
                                             )
                                             )
                Plaintiff,                   ) COMPLAINT AND JURY DEMAND
                                             )
        v.                                   )
                                             )
LORAIN COUNTY, OHIO AND                      )
LORAIN COUNTY BOARD OF                       )
COMMISSIONERS                                )
226 Middle Avenue, Fourth Floor              )
Elyria, OH 44035,                            )
                                             )
and                                          )
                                             )
SHERIFF PHIL R. STAMMITTI                    )
LORAIN COUNTY SHERIFF’S OFFICE )
9896 Murray Ridge Road                       )
Elyria, Ohio 44035                           )
                                             )
In his official capacity as Lorain County    )
Sheriff,                                     )
                                             )
and                                          )
                                             )
LIEUTENANT JAMES GORDON                      )
LORAIN COUNTY SHERIFF’S OFFICE )
9896 Murray Ridge Road                       )
Elyria, Ohio 44035                           )
                                             )
Individually and in his official capacity as )
Lorain County Sheriff’s Office Lieutenant, )
                                             )
and                                          )
                                             )
CORPORAL JAMES MARTIN                        )
LORAIN COUNTY SHERIFF’S OFFICE )

                                       1
       Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 2 of 18. PageID #: 2



9896 Murray Ridge Road                            )
Elyria, Ohio 44035                                )
                                                  )
Individually and in his official capacity as      )
Lorain County Sheriff’s Office Corporal,          )
                                                  )
and                                               )
                                                  )
OFFICER RUBIN ORTIZ                               )
OFFICER JASON BRUNNER                             )
OFFICER JAMES STANLEY                             )
OFFICER ERIC HOLLIS                               )
LORAIN COUNTY SHERIFF’S OFFICE                    )
9896 Murray Ridge Road                            )
Elyria, Ohio 44035                                )
                                                  )
Individually and in their official capacities     )
as Lorain County Sheriff’s Office Officers        )
                                                  )
                                                  )
              Defendants.                         )
                                                  )

                                       I. INTRODUCTION

   1. This civil rights case challenges the Defendants’ use of excessive force used upon a

       restrained, compliant, and mentally ill inmate at the Lorain County Jail (the “Jail”). This

       civil rights case seeks redress for the violation of Plaintiff Steven Conley’s Fourth and

       Fourteenth Amendment constitutional rights. This case also seeks redress for the state

       law claims of assault and battery. This Complaint also alleges and demonstrates that

       Defendants Lorain County, Ohio and Lorain County Board of Commissioners, Sheriff

       Phil R. Stammitt, and Lieutenant James Gordon ratified Defendant Officers’ conduct

       through their failure to meaningfully investigate Mr. Conley’s assault. These Defendants

       also failed to train their Officers, despite the obvious need to train officers to prevent the

       use of excessive force. The policies, procedures, customs and habits of Officers in the

       Lorain County Jail are a moving force behind the constitutional violation suffered by Mr.

                                                  2
   Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 3 of 18. PageID #: 3



   Conley. Lastly, this case seeks redress for claims of spoliation for the destruction of video

   footage of the attack on Mr. Conley as well as other evidence.

2. The violation of Mr. Conley’s state and federal rights occurred on January 30, 2018 in the

   Lorain County Jail. On that day, Defendants Corporal James Martin, Corrections

   Officers Ruben Ortiz, Jason Brunner, Jim Stanley, and Eric Hollis (hereinafter Defendant

   Officers) used excessive, gratuitous and unreasonable force while on duty in the Jail

   when they physically assaulted Mr. Conley without justification. There was no legitimate

   or legal justification for these Defendant Officers to abuse, assault and injure Mr. Conley.

   Mr. Conley was unarmed, compliant, and hand cuffed. Mr. Conley did not pose a threat

   at the time the excessive, gratuitous and unreasonable force was employed. Mr. Conley

   brings this civil rights action to secure fair compensation and to encourage Lorain County

   Sheriff’s officers to refrain from the unnecessary, illegal, gratuitous, unreasonable, and

   excessive use of force against inmates in the future.

3. Defendants Ortiz, Brunner, Stanley, and Hollis, despite being required to do so, had

   knowledge of the excessive use of force, yet deliberately failed to report the illegal

   gratuitous and unconstitutional use of force employed upon Mr. Conley.

4. Defendants Ortiz’s, Brunner’s, Stanley’s, and Hollis’s, illegal and unconstitutional

   conduct was known, approved and ratified by Defendant Corporal Martin as well as

   Defendants Lorain County, Ohio and Lorain County Board of Commissioners, Sheriff

   Phil R. Stammitti, Lieutenant James Gordon, and Corporal James Martin who all failed to

   conduct a meaningful and adequate investigation into the Defendant officers’ illegal use

   of force.

5. Plaintiff believes that video footage has been erased, destroyed, and withheld along with



                                             3
   Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 4 of 18. PageID #: 4



   other evidence.

                                      II. JURISDICTION

6. Jurisdiction over claims brought under the Civil Rights Act of 1871 is conferred on this

   Court by 28 U.S.C. §§ 1331, 1343 (3) and (4). Jurisdiction over the state law claims is

   conferred by 28 U.S.C. §1367. An affidavit pursuant to Ohio Rule Civ. Proc. 10(D) (2) is

   attached in support of the medical claims. Venue is proper in this Division.

                                         III. PARTIES

7. Plaintiff Steven Conley was a resident of Lorain County, Ohio during all times relevant

   to this action. He brings this action on his own behalf for damages resulting from the

   violation of rights secured by the United States Constitution.

8. Defendant Lorain County, Ohio is a unit of local government organized under the laws of

   the State of Ohio. The County is sued through the Lorain County Board of

   Commissioners who are named only in their official capacity pursuant to O.R.C. §

   305.12. Defendant Lorain County is a “person” under 42 U.S.C. § 1983 and at all times

   relevant to this case acted under color of law. Lorain County was at all times relevant a

   county policy maker with respect to customs, practices, policies and procedures in the

   Lorain County Jail.

9. Defendant Sheriff Phil R. Stammitti is currently and was at all times relevant to this

   action the duly elected Sheriff of Lorain County, Ohio. Defendant is a “person” under 42

   U.S.C. § 1983 and at all times relevant to this case acted under color of law. He is sued

   in his official capacity. He was at all times relevant a county policy maker with respect

   to customs, practices, policies and procedures in the Stark County Jail.

10. Defendant Lieutenant James Gordon is currently and was at all times relevant to this



                                             4
   Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 5 of 18. PageID #: 5



   action a Lieutenant for the Lorain County Sheriff’s Office. Defendant is a “person”

   under 42 U.S.C. § 1983 and at all times relevant to this case acted under color of law. He

   is sued individually and in his official capacity. He was at all times relevant a county

   policy maker with respect to customs, practices, policies and procedures in the Stark

   County Jail.

11. Defendant Corporal James Martin is a person who at all times relevant to this action

   served as a Corporal of the Lorain County Sheriff’s Department in the Lorain County

   Jail. Defendant is a “person” under 42 U.S.C. § 1983 and at all times relevant to this case

   acted under color of law. He is sued in his individual and official capacity.

12. Defendant Officer Ruben Ortiz is a person who at all times relevant to this action served

   as a Corrections Officer of the Lorain County Sheriff’s Department in the Lorain County

   Jail. Defendant is a “person” under 42 U.S.C. § 1983 and at all times relevant to this case

   acted under color of law. He is sued in his individual and official capacity.

13. Defendant Officer Jason Brunner is a person who at all times relevant to this action

   served as a Corrections Officer of the Lorain County Sheriff’s Department in the Lorain

   County Jail. Defendant is a “person” under 42 U.S.C. § 1983 and at all times relevant to

   this case acted under color of law. He is sued in his individual and official capacity.

14. Defendant Officer Jim Stanley is a person who at all times relevant to this action served

   as a Corrections Officer of the Lorain County Sheriff’s Department in the Lorain County

   Jail. Defendant is a “person” under 42 U.S.C. § 1983 and at all times relevant to this case

   acted under color of law. He is sued in his individual and official capacity.

15. Defendant Officer Eric Hollis is a person who at all times relevant to this action served as

   a Corrections Officer of the Lorain County Sheriff’s Department in the Lorain County



                                             5
   Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 6 of 18. PageID #: 6



   Jail. Defendant is a “person” under 42 U.S.C. § 1983 and at all times relevant to this case

   acted under color of law. He is sued in his individual and official capacity.

                                           IV. FACTS

   A. Steven Conley Entered the Lorain County Jail on December 22, 2017

16. On December 22, 2017, Steven Conley was booked into the Lorain County Jail and a

   Mental Health Questionnaire was conducted by Attending Provider Kim Murphy.

17. The Mental Health Questionnaire listed Mr. Conley’s location as “05 SPECIAL NEEDS-

   SPN FLOOR 05”.

18. During the Mental Health Questionnaire, Mr. Conley reported that he had been

   hospitalized for emotional or nervous problems a few times and had received counseling

   or outpatient counseling for this.

19. Mr. Conley further reported that he hears voices all the time that argue with each other

   and the Attending Provider found that Mr. Conley presented as paranoid.

20. Mr. Conley reported that he and his family all have three eyes and he can see this when

   he closes his eyes.

21. On December 22, 2017, a Mental Health Encounter was conducted by Attending Provider

   Jennifer Bowen.

22. On this Mental Health Encounter the Narrative states, “Per consult with C.O. Pufnock in

   booking, the court has scheduled a safety evaluation for this resident. Court has ordered

   that this evaluation be completed by the resident’s next court date of 12-27-17.”

23. On December 24, 2017, Mr. Conley was referred to Attending Provider Deborah

   Koricke, PhD by a nurse due to bizarre actions. During this encounter, Mr. Conley stated

   that he was exercising and rapping and people are not understanding that.



                                             6
   Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 7 of 18. PageID #: 7



24. On December 27, 2017, a Lake County Sheriff’s Office Chronic Care Exam was

   performed. During this encounter, Mr. Conley reported that just one month earlier, he

   was hospitalized at St. John West Shore Mental Health.

25. On December 27, 2017, Mr. Conley was seen again by Dr. Koricke and she determined

   that Mr. Conley should be kept in a safe cell in SNP and concluded that Mr. Conley

   should be a high priority for Dr. Ahmed.

26. On December 28, 2017, Stephanie Suter, MSW, LISW-S, met with Mr. Conley to assess

   his current mental status due to him being housed in SNP. Mr. Conley’s outside records

   indicated that he was on Latuda so it was determined that Mr. Conley would remain in

   SNP and that Latuda would be started.

27. On January 2, 2018, a preliminary hearing was had in the Elyria Municipal Court. At this

   hearing, the Judge Ordered Mr. Conley to schedule a psychiatric evaluation no later than

   five days after posting bond and commence any recommended treatment immediately,

   including taking prescribed medication.

28. Later that same day, on January 2, 2018, Mr. Conley had an individual counseling session

   with Suter. The plan was for Mr. Conley to remain in SNP and put on Dr. Ahmed’s list

   for follow up. In addition, mental health was to follow up with Mr. Conley both routinely

   and as needed.

29. On January 5, 2018, Mr. Conley met with Dr. Koricke and reported that he was doing

   great on the Latuda. He was calm and his affect was brighter. Dr. Koricke concluded that

   Mr. Conley should stay in his current cell, but can move to a regular SNP cell if the space

   was needed.




                                              7
   Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 8 of 18. PageID #: 8



30. On January 11, 2018, Mr. Conley was seen by Dr. Maboob Ahmed. Dr. Ahmed found

   Mr. Conley to be pleasant and cooperative and Mr. Conley reported he was doing well.

31. Dr. Ahmed increased Mr. Conley’s Latuda and was going to follow up with Mr. Conley

   in two weeks.

32. On January 17, 2018, Mr. Conley had an individual counseling session with David

   Bostwick, LISW-S, LICDC where he continued to evidence inappropriate laughter and

   verbal conversations while alone in his cell.

33. On January 18, 2018, Mr. Conley was seen again by Dr. Ahmed and his Latuda was

   increased again.

34. On January 21, 2018, Mr. Conley had an individual counseling session with Bostwick

   where Mr. Conley attributed his self-stimulatory behavior to rapping and his laughter to

   jokes. It was determined that Mr. Conley’s affect was inappropriate to the situation. The

   plan was to continue Mr. Conley in SNP and have mental health see him routinely.

35. On January 28, 2018, Mr. Conley was transported to attend his grandfather’s funeral. Mr.

   Conley and his grandpa were very close.

36. On January 29, 2018, Mr. Conley was suffering from a mental health crisis. Mr. Conley

   was evidencing some extremely bizarre behavior in his pod. He attributed his behavior to

   exercising demons out of his cell. It was determined by Bostwick that Mr. Conley would

   remain in his cell the remainder of the shift to monitor for adjustment of emotions and

   conduct. Mental Health was to check on him routinely.

37. Later on January 29, 2018, Dr. Koricke went to visit Mr. Conley in SNP. Per the CO and

   Bostwick, Mr. Conley was acting up in the morning. Dr. Koricke concluded that Mr.

   Conley be restricted to his cell until the following morning.



                                             8
   Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 9 of 18. PageID #: 9



38. On the morning of January 30, 2018, Mr. Conley was secured in his cell and was still in

   an obvious mental health crisis when Defendant Officers decided, for some reason, to

   move him.

39. Defendants Officers entered Mr. Conley’s cell and advised him to go to the back of the

   wall and place his hands behind his back. Mr. Conley complied.

40. The remainder of this incident and the assault and attack by Defendant Officers upon Mr.

   Conley can be seen on the video attached hereto as Exhibit 1). The video is completely

   contradictory to what is written in the Defendant Officers’ reports.

41. The video shows a calm, compliant, handcuffed Mr. Conley walking from one area of the

   jail to a set of doors.

42. Once inside the set of doors, two of the Defendant Officers believed to be Defendants

   Ortiz and Stanley, attack Mr. Conley who is still handcuffed.

43. One of these Defendant Officers unnecessarily performs a leg sweep on the handcuffed

   Mr. Conley and the two Defendant Officers then proceed to kick and punch the

   handcuffed Mr. Conley, now on the ground.

44. Defendant Officers then forced Mr. Conley into a restraint chair where he remained for

   hours.

45. Defendant Officers Brunner, Hollis, Ortiz, and Stanley completed false and inaccurate

   Use of Force Report Forms that are contradictory to the video.

46. Defendant Corporal Martin signed off on each of these reports concluding “minimal

   response applied”.

   B.       Policy, Custom, and Culpable Conduct




                                            9
  Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 10 of 18. PageID #: 10



47. Defendants Lorain County, Ohio and Lorain County Board of Commissioners’, Sheriff

   Phil R. Stammitti’s, Lieutenant James Gordon’s, and Corporal James’s policies,

   practices, customs, and usages regarding subject control, use of force and the

   documentation of uses of force were and are a moving force behind the excessive force

   used on Mr. Conley by Officers in this case.

48. Defendants Lorain County, Ohio and Lorain County Board of Commissioners, Sheriff

   Phil R. Stammitti, Lieutenant James Gordon, and Corporal James Martin customarily

   allow officers to engage in the use of excessive force without being held accountable or

   disciplined for their misconduct.

49. In August 2005, Defendant Ortiz was transporting a handcuffed and shackled inmate to

   the detox holding cell. While being transported, the inmate began saying things that Ortiz

   did not like. Ortiz then, in violation of his supervising officers’ orders, had the inmate

   placed in the restraint chair.

50. In October 2005, Defendant Officer Ortiz, after feeling disrespected by an inmate’s

   words, threw his radio to the floor and became involved in a physical altercation with the

   inmate.

51. In March 2010, Defendant Officer Ortiz intentionally performed a knee strike to an

   inmate’s head and then he and another Officer then lied on their reports and stated that

   the knee strike to the head was unintentional.

52. In April 2013, Defendant Officer Oritz assaulted another handcuffed inmate and then

   forced the injured inmate into a restraint chair. Not surprisingly, the corporal got written

   statement from the other officers and all stated that they did not witness Ortiz strike the




                                             10
  Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 11 of 18. PageID #: 11



   inmate. Not surprisingly, Officer Ortiz’s Use of Force report was signed off by a corporal

   and it indicated that Ortiz’s force was minimal and necessary.

53. It is a custom of Officers in the Lorain County Jail to use force on inmates when the

   Officers do not like things the inmates say.

54. Defendants Lorain County, Ohio and Lorain County Board of Commissioners, Sheriff

   Phil R. Stammitti, Lieutenant James Gordon, and Corporal James Martin failed to

   institute adequate policies, procedures, customs, usages, practices and protocols

   regarding use of force discipline.

55. Defendants Lorain County, Ohio and Lorain County Board of Commissioners, Sheriff

   Phil R. Stammitti, Lieutenant James Gordon, and Corporal James Martin failed to

   institute and train Supervisors and officers to hold each other accountable when excessive

   force is used.

56. Defendants Lorain County, Ohio and Lorain County Board of Commissioners, Sheriff

   Phil R. Stammitti, Lieutenant James Gordon, and Corporal James Martin failed to

   institute adequate policies, procedures, customs usages, practices and protocols regarding

   the use of force on compliant handcuffed inmates.

57. Defendants Lorain County, Ohio and Lorain County Board of Commissioners, Sheriff

   Phil R. Stammitti, Lieutenant James Gordon, and Corporal James Martin failed to

   adequately train officers in the management of mentally ill inmates.

58. Defendants Lorain County, Ohio and Lorain County Board of Commissioners, Sheriff

   Phil R. Stammitti, Lieutenant James Gordon, and Corporal James Martin further failed to

   institute adequate policies, procedures, customs, usages, practices and protocols for




                                            11
  Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 12 of 18. PageID #: 12



   officers regarding the accuracy of individual officer reports when use of force is used or

   observed by officers.

59. Defendants Lorain County, Ohio and Lorain County Board of Commissioners, Sheriff

   Phil R. Stammitti, Lieutenant James Gordon, and Corporal James Martin failed to

   adequately train officers how to write complete, accurate, and truthful reports.

60. Defendants Lorain County, Ohio and Lorain County Board of Commissioners, Sheriff

   Phil R. Stammitti, Lieutenant James Gordon, and Corporal James Martin have not

   disciplined any of the individual Defendant Officers for their misconduct despite a duty

   to do so.

61. An investigation into the events involving the attack on Mr. Conley, if any, was so

   incomplete and inadequate as to constitute a ratification of Defendants Officers’ conduct

   by Defendants Lorain County, Ohio and Lorain County Board of Commissioners, Sheriff

   Phil R. Stammitti, Lieutenant James Gordon, and Corporal James Martin.

62. The training and supervision provided by Defendants Lorain County, Ohio and Lorain

   County Board of Commissioners, Sheriff Phil R. Stammitti, Lieutenant James Gordon,

   and Corporal James Martin to Defendant Officers identified herein was deliberately

   indifferent to the safety of the inmates in the Lorain County Jail, including inmates such

   as Mr. Conley.

63. The conduct of Defendants Officers identified above constitutes a pattern and practice

   and again amounts to a moving force behind the constitutional violations and injuries

   inflicted upon Steven Conley.

64. This way of doing things is so permanent and well settled in the Lorain County Jail that is

   constitutes a custom.



                                            12
  Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 13 of 18. PageID #: 13



65. This custom is the moving force behind the injuries suffered by Mr. Conley.

   C. Harm to Plaintiff

66. As a direct and proximate result of the conduct of Defendant Officers, Mr. Conley

   suffered permanent physical injury, pain, and emotional and psychological trauma.

                                            V. CLAIMS

                     FIRST CAUSE OF ACTION– § 1983-EXCESSIVE FORCE
                       (Defendants Ortiz, Brunner, Stanley, and Hollis)

67. Plaintiff incorporates and restates each of the above paragraphs as if fully set forth herein.

68. Defendants Ortiz, Brunner, Stanley, and Hollis have, under color of law, deprived Steven

   Conley of rights, privileges, and immunities secured to him by the United States

   Constitution including the right to be free from unreasonable seizures under the Fourth

   Amendment as applied to the States through the Fourteenth Amendment.

69. As a direct and proximate result of the illegal and unconstitutional force used on Mr.

   Conley, he suffered permanent multiple traumas, including but not limited to black eyes,

   bruises, and permanent and severe damage to his left ear drum which requires current and

   future treatment. Mr. Conley also suffered severe and permanent emotional and

   psychological injuries directly and proximately caused illegal and unconstitutional force

   used by Defendant Officers.

70. Mr. Conley incurred medical bills and will incur additional medical bills in the future.

                SECOND CAUSE OF ACTION–ASSAULT AND BATTERY
                    (Defendants Ortiz, Brunner, Stanley, and Hollis)

71. Plaintiff incorporates and restates each of the above paragraphs as if fully rewritten

   herein.




                                             13
  Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 14 of 18. PageID #: 14



72. Under Ohio law Defendant Officers’ acts of touching against Steven Conley constitute

   battery.

73. Defendant Officers engaged in an unprivileged, intentional, harmful, offensive touching

   of Steven Conley.

74. Defendant Officers’ battery was a direct and proximate cause of Steven Conley’s severe

   and permanent injuries.

75. As a direct and proximate result of the unprovoked, intentional, harmful, and offensive

   touching, on Mr. Conley, he suffered permanent multiple traumas, including but not

   limited to black eyes, bruises, and permanent and severe damage to his left ear drum

   which requires current and furture treatment. Mr. Conley also suffered severe and

   permanent emotional and psychological injuries directly and proximately caused by the

   assault and battery by Defendant Officers.

76. Mr. Conley incurred medical bills and will incur additional medical bills in the future.

                           THIRD CAUSE OF ACTION – MONELL
              (Defendants Lorain County, Sheriff Stammitti, Lieutenant Gordon, and
                                   Corporal James Martin)

77. Plaintiff incorporates and restates each of the above paragraphs as if fully rewritten

   herein.

78. The policies, practices, and customs of Defendants Lorain County, Ohio and Lorain

   County Board of Commissioners, Sheriff Phil R. Stammitti, Lieutenant James Gordon,

   and Corporal James Martin regarding excessive force were a moving force behind the

   illegal and unconstitutional force inflicted upon Mr. Conley.

79. Defendants Lorain County, Ohio and Lorain County Board of Commissioners, Sheriff

   Phil R. Stammitti, Lieutenant James Gordon, and Corporal James Martin customarily



                                             14
  Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 15 of 18. PageID #: 15



   allow their officers to use illegal and unconstitutional force upon citizens without having

   to follow the law and without being held accountable or disciplined for their misconduct.

80. Defendants Lorain County, Ohio and Lorain County Board of Commissioners, Sheriff

   Phil R. Stammitti, Lieutenant James Gordon, and Corporal James Martin failed to

   institute adequate policies, procedures, and customs regarding the use of force.

81. Defendants Officers’ illegal and unconstitutional conduct was known, approved and

   ratified by Defendants Lorain County, Ohio and Lorain County Board of Commissioners,

   Sheriff Phil R. Stammitti, Lieutenant James Gordon, and Corporal James Martin, who

   then failed to conduct a meaningful and adequate investigation into the Defendant

   Officers’ illegal and unconstitutional force inflicted upon Mr. Conley.

82. Defendants Lorain County, Ohio and Lorain County Board of Commissioners, Sheriff

   Phil R. Stammitti, Lieutenant James Gordon, and Corporal James Martin demonstrate a

   pattern and practice of failing to adequately train, adequately supervise, and failing to

   investigate and discipline its police officers related to illegal and unconstitutional force.

83. Defendants Lorain County, Ohio and Lorain County Board of Commissioners, Sheriff

   Phil R. Stammitti, Lieutenant James Gordon, and Corporal James Martin demonstrate a

   pattern and practice of failing to adequately train, adequately supervise, and failing to

   investigate and discipline its police officers related to illegal and unconstitutional force

   on mentally ill inmates.

84. Defendants Lorain County, Ohio and Lorain County Board of Commissioners, Sheriff

   Phil R. Stammitti, Lieutenant James Gordon, and Corporal James Martin demonstrate a

   pattern and practice of failing to adequately train, adequately supervise, and failing to




                                             15
  Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 16 of 18. PageID #: 16



   investigate and discipline its police officers related to illegal and unconstitutional force

   on handcuffed inmates.

85. The inadequate training of Defendant Officers by Defendants Lorain County, Ohio and

   Lorain County Board of Commissioners, Sheriff Phil R. Stammitti, Lieutenant James

   Gordon, and Corporal James Martin amounts to deliberate indifference to the rights of

   inmates in the Lorain County Jail.

86. The illegal and unconstitutional force used upon Mr. Conley demonstrates that the

   custom and policy of Defendants Lorain County, Ohio and Lorain County Board of

   Commissioners, Sheriff Phil R. Stammitti, Lieutenant James Gordon, and Corporal James

   Martin is to allow its Officers to believe and act as if they are above the law and as if they

   are not bound by the parameters set by the Constitution of the United States.

87. This behavior is so permanent and well settled that it constitutes a custom and policy of

   Defendants Lorain County, Ohio and Lorain County Board of Commissioners, Sheriff

   Phil R. Stammitti, Lieutenant James Gordon, and Corporal James Martin in the Lorain

   County Jail.

88. This policy, practice, and custom is the moving force behind the injuries suffered by Mr.

   Conley.

                        FOURTH CAUSE OF ACTION – SPOLIATION
              (Defendants Lorain County, Sheriff Stammitti, and Lieutenant Gordon)

89. On March 9, 2018, Plaintiff’s counsel sent a Public Records Request to the Lorain

   County Jail for Steven Conley’s records. (Exhibit 2)

90. This initial request stated, “we are deeply concerned that information regarding the case

   will be lost, altered or destroyed before it reaches the undersigned counsel. You have a

   duty under Ohio law to preserve these records.” (Exhibit 2)

                                             16
  Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 17 of 18. PageID #: 17



91. On or about March 21, 2018, Plaintiff’s counsel received a partial response rom the

   Lorain County Jail.

92. On May 11, 2018, Plaintiff’s counsel sent a follow up Request to the Lorain County Jail.

   (Exhibit 3)

93. On July 12, 2018, Plaintiff’s counsel sent a third request, specifically itemizing, among

   other things, the videos that were not produced. (Exhibit 4)

94. On August 3, 2018, Plaintiff’s counsel sent a letter to Defendant Lieutenant James

   Gordon specifying our concerns with the video produced of the attack on Mr. Conley.

   This letter stated, “We understand there may be only one video of the incident. However,

   we take issue with the fact that whoever provided the video, chose to stop it when they

   did and therefore, did not provide us with a complete video. We are seeking the complete

   video of this incident. Please provide the entire video recording of this incident. If we do

   not receive the complete video, we will have no choice but to pursue a claim against the

   Lorain County Sheriff’s Office for spoliation of evidence.” (Exhibit 5)

95. On August 16, 2018, Plaintiff’s counsel sent yet another Request again requesting

   additional videos that had not been produced. (Exhibit 6)

96. On September 25, 2018, Plaintiff’s counsel sent a final letter requesting the entire video.

   This letter advised the Lorain County Jail that we represent Steven Conley. (Exhibit 7)

97. The only response Plaintiff’s counsel ever received from Defendant Gordon is a letter

   dated July 24, 2017 (sic). (Exhibit 8)

98. As of the date of the filing of this Complaint, Plaintiff’s counsel has not received the

   entire video.

99. Consequently, all of the elements of spoliation exist here:



                                             17
       Case: 1:19-cv-00193-CAB Doc #: 1 Filed: 01/25/19 18 of 18. PageID #: 18



               a. Pending or probable litigation involving the Plaintiff;

               b. Knowledge on the part of a defendant that litigation exists or is probable;

               c. Willful destruction of evidence by defendant designed to disrupt the Plaintiff’s

                   case;

               d. Disruption of Plaintiff’s case; and

               e. Damages proximately caused by the Defendant’s acts.

                                              VI. JURY DEMAND

Plaintiff hereby demands a trial by jury of all issues triable by jury.


                                      VII. PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands that this Court:

A.          Award Plaintiff compensatory damages in an amount to be shown at trial;

B.          Award Plaintiff punitive damages (except against the County) in an amount to be shown

at trial;

C.          Award Plaintiff reasonable attorney’s fees, costs and disbursements;

D.          Grant Plaintiff such additional relief as the Court deems just and proper.

                                                                               Respectfully submitted,

                                                                                      /s/ Sara Gedeon
                                                                                           Malik Law
                                                                           David B. Malik (0023763)
                                                                              Sara Gedeon (0085759)
                                                                        8437 Mayfield Road Suite 101
                                                                             Chesterland, Ohio 44026
                                                                                      (440) 729-8260
                                                                                      (440) 490-1177
                                                                               dbm50@sbcglobal.net
                                                                            sgedeon1021@gmail.com




                                                     18
